DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status

2.	The response filed on 01/08/2021 has been entered and made of record.
3.	Claims 1, 8, 15 and 22 have been amended.
4.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 01/12/2021.
5.	Claims 1-28 are currently pending.

Response to Arguments
6.	The applicant's arguments filed on 01/08/2021 regarding claims 1-5, 7-12, 14-19, 21-26 and 28 have been fully considered but they are not persuasive. 
Regarding claims 1, 8, 15 and 22, the applicant argued that Park does not teach “determining one or more subsets of the plurality of antenna ports, wherein each subset of antenna ports comprises antenna ports that are coherently combinable to form a precoding of a transmission layer for transmitting from the subset of antenna ports, and wherein each antenna port is associated with one or more baseband ports and whether a first antenna port can be coherently combined with a second antenna port is based on physical properties of the baseband ports associated with the first antenna port and the baseband ports associated with the second antenna port” and (Applicant, page 11, Remarks dated 01/08/2021).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
As a support of evidence, Park discloses: 
“parameter K (i.e., the number of antenna ports, phase information of which is to be transmitted in one transmission frame) defined in the present invention may be included in and transmitted together with the information about the number of CSI-RS ports” (paragraph[0152]). 
“parameter M (i.e., a total number of antenna ports), parameter N (i.e., the number of transmission frames for configuring one cycle according to feedback antenna port configuration) and/or information about a feedback antenna port configuration pattern defined in the present invention may be included in the CSI-RS resource configuration information” (paragraph [0153]). 
“the feedback antenna port configuration information (e.g., parameters K, M, N, and/or pattern information) may be included in the existing CSI-RS resource configuration information and then transmitted to the UE. As such, when the UE calculates and reports feedback information per transmission frame, the UE may determine antenna ports, phase information of which should be calculated and reported” (paragraph [0155]). 

“In the first transmission frame, the UE may report phase information based on channel states measured for the first 4 antenna ports (e.g., antenna port indexes 0, 1, 2 and 3) selected from among the 8 antenna ports (e.g., antenna port indexes 0, 1, 2, 3, 4, 5, 6 and 7) of the eNB” (paragraph[0122]). 
“Referring back to FIG. 16, a description is now given of a method for configuring an extended code vector based on phase information of a specific feedback antenna port. It is assumed that the eNB includes a total of 8 antenna ports (e.g., antenna port indexes 1, 2, 3, 4, 5, 6, 7 and 8 if the antenna port index starts from 1), and 4 feedback antenna ports are allocated to each transmission frame. It is also assumed that a codebook used in each transmission frame has a resolution of 0.5π radians” (paragraph [0178]). 
“the phase information reported in each transmission frame may correspond to an index (i.e., PMI) indicating a precoding matrix preferred by the UE within a codebook designed for 4 Tx antennas (4Tx)” (paragraph [0127]). 
“For example, it is assumed that a codebook corresponding to quantized phase information is used and a PMI indicating an optimal precoding matrix within a codebook is reported” (paragraph [0141]). 

It is clear that Park teaches “determining one or more subsets of the plurality of antenna ports, wherein each subset of antenna ports comprises antenna ports that are coherently combinable to form a precoding of a transmission layer for transmitting from the subset of antenna ports, and wherein each antenna port is associated with one or more baseband ports and whether a first antenna port can be coherently combined with a second antenna port is based on physical properties of the baseband ports associated with the first antenna port and the baseband ports associated with the second antenna port” and “communicating an indication of the one or more subsets to a network node”.
Therefore, in view of above, while Applicant’s remarks and arguments have been considered, they are not persuasive. Clarifying the fundamental difference between applicant's functionality and the cited prior arts by incorporating the allowable subject matter indicated in this office action could overcome the outstanding rejection (The examiner believes a more favorable 

Claim Objection (minor informalities)
7.	Claims 1, 8, 15 and 22 are objected to because of the following informalities:
Claims 1, 8, 15 and 22 recite "… can be coherently combined …." in line 8. Language that suggests or makes optional/intended use (for example, so that; “capable of”; adapted to”; “able to”; “can be”; “may be”; “should be”) but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation(s). Such clauses may render parts of the claims optional (see MPEP 2106 and 2111.04). [Note: the limitation recites after “can be” clause is not given patentable weight because it is optional for the positively processing steps].

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
s 1-5, 7-12, 14-19, 21-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2016/0007340 A1), hereinafter “Park” in view of Rahman et al. (US 2013/0039235 A1), hereinafter “Rahman”.
	Regarding claim 1, Park discloses a method in a wireless device operable to perform uplink transmission in a wireless communication network, the wireless device comprising a plurality of antenna ports (Figs. 15, 16, info per antenna port reported in each transmission frame), the method comprising:
determining one or more subsets of the plurality of antenna ports (Figs. 15, 16, paragraphs [0122], [0155], [0178]; determining selected and non-selected antenna ports), wherein each subset of antenna ports comprises antenna ports that are coherently combinable to form a precoding of a transmission layer for transmitting from the subset of antenna ports (Figs. 15, 16, paragraphs [0122], [0155], [0178]; feedback antenna port configuration information (e.g., parameters K, M, N, and/or pattern information), and wherein each antenna port is associated with one or more baseband ports and whether a first antenna port can be coherently combined with a second antenna port (Figs. 15, 16, paragraphs [0122], [0155], [0178]; reporting phase information based on channel states measured for the first 4 antenna ports (e.g., antenna port indexes 0, 1, 2 and 3) selected from among the 8 antenna ports (e.g., antenna port indexes 0, 1, 2, 3, 4, 5, 6 and 7) of the eNB) is based on physical properties of the baseband ports associated with the first antenna port and the baseband ports associated with the second antenna port (Figs. 15, 16, paragraphs [0122], [0155], [0178]; a codebook used in each transmission frame has a resolution of 0.5π radians); and
 (Figs. 15, 16, paragraphs [0127], [0141]; PMI indicating an optimal precoding matrix within a codebook is reported).
While disclosing the whole subject matter recited in claim 1 as discussed above, Park implies “receiving, from the network node, an instruction of a precoding to use for an uplink transmission, the instruction based on the indicated one or more subsets; precoding an uplink transmission based on the received instruction; and transmitting the transmission to the network node” (Figs. 15, 16, paragraphs [0122], [0155], [0178]). Rahman teaches such a limitation more explicitly.
Rahman from the same or similar field of endeavor discloses communicating an indication (Fig. 4, PMI) of the one or more subsets (Fig. 4, paragraph [0070]; transmitting UL signal, eg. SRS, PUCCH, PUSCH; PMI) to a network node (Fig. 4, Base Station 110); 
receiving, from the network node (Fig. 4, Base Station 110), an instruction of a precoding to use for an uplink transmission (Fig. 4, precoding index Ct), the instruction based on the indicated one or more subsets (Fig. 4, paragraphs [0070], [0071]; precoded data + precoding index Ct  +CRS); 
precoding an uplink transmission based on the received instruction (Fig. 4, paragraphs [0071], [0072]; UL signal, eg. SRS, PUCCH, PUSCH; PMI) ; and 
transmitting the uplink transmission to the network node (Fig. 4, paragraphs [0071], [0072]; transmitting UL signal, eg. SRS, PUCCH, PUSCH; PMI).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving, from the network node, an instruction of a precoding to use for an uplink transmission, the instruction based on the indicated one or more subsets; precoding an uplink transmission based on the received instruction; and  (Rahman, paragraph [0019]).

 Regarding claim 2, Park discloses the indication of the one or more subsets indicates which antenna ports are combinable (Figs. 15, 16, paragraph [0122]; channel states measured for the first 4 antenna ports selected from among the 8 antenna ports i.e. 4 antenna ports is combinable and the rest of the 4 antenna ports is not combinable).

Regarding claim 3, Park discloses the indication of the one or more subsets indicates which antenna ports are not combinable (Figs. 15, 16, paragraph [0122]; antenna port indexes 0, 1, 2 and 3 selected from among the 8 antenna ports i.e. 4 antenna ports is combinable and the rest of the 4 antenna ports is not combinable).

Regarding claim 4, Park in view of Rahman disclose the method according to claim 1.
Rahman further discloses the indication of the one or more subsets indicates allowable precoders of a codebook (paragraph [0067]; reporting virtual precoder(s) via PMI, and the base station 110 may determine the precoder weights for the data channel under the assumption that the reported precoder(s) are used as virtual precoders).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the indication of the one or more subsets indicates allowable precoders of a codebook” as taught by Rahman, in the system of Park, so that (Rahman, paragraph [0019]).

Regarding claim 5, Park in view of Rahman disclose the method according to claim 1.
Rahman further discloses the indication of the one or more subsets indicates unallowable precoders of a codebook (paragraph [0067]; reporting virtual precoder(s) via PMI, and the base station 110 may determine the precoder weights for the data channel under the assumption that the reported precoder(s) are used as virtual precoders).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the indication of the one or more subsets indicates unallowable precoders of a codebook” as taught by Rahman, in the system of Park, so that it would provide dedicated reference signals transmission leading to increased system capacity (Rahman, paragraph [0019]).

Regarding claim 7, Park in view of Rahman disclose the method according to claim 1.
Rahman further discloses the instruction of the precoding to use for the uplink transmission comprises a codebook selection (Fig. 4, paragraph [0072]; user equipment 120, upon receiving the Common Reference Signal, may extract the precoding index and estimate the channel H; user equipment 120 may also generate equalizer g; it is then possible for the user equipment 120 to demodulate received data; further, the user equipment 120 may in an embodiment, report PMI, possibly frequency selective).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the instruction of the precoding to use (Rahman, paragraph [0019]).

Regarding claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 15, Park discloses a method in a network node operable to receive an uplink transmission in a wireless communication network from a wireless device comprising a plurality of antenna ports (Figs. 15, 16, info per antenna port reported in each transmission frame), the method comprising:
receiving, from the wireless device, an indication of one or more subsets of the plurality of antenna ports (Figs. 15, 16, paragraphs [0122], [0155], [0178]; selected and non-selected antenna ports), wherein each subset of antenna ports comprises antenna ports that are coherently combinable to form a precoding of a transmission layer for transmitting from the subset of antenna ports (Figs. 15, 16, paragraphs [0122], [0155], [0178]; feedback antenna port configuration information (e.g., parameters K, M, N, and/or pattern information), and wherein each antenna port is associated with one or more baseband ports and whether a first antenna port can be coherently combined with a second antenna port (Figs. 15, 16, paragraphs [0122], [0155], [0178]; reporting phase information based on channel states measured for the first 4 antenna ports (e.g., antenna port indexes 0, 1, 2 and 3) selected from among the 8 antenna ports (e.g., antenna port indexes 0, 1, 2, 3, 4, 5, 6 and 7) of the eNB) is based on physical properties of the baseband ports associated with the first antenna port and the baseband ports associated with the second antenna port (Figs. 15, 16, paragraphs [0122], [0155], [0178]; a codebook used in each transmission frame has a resolution of 0.5π radians).
While disclosing the whole subject matter recited in claim 15 as discussed above, Park implies “determining a precoding for the wireless device to use for an uplink transmission based on the received indication and sending an instruction to use the determined precoding to the wireless device” (Figs. 15, 16, paragraphs [0122], [0155], [0178]). Rahman teaches such a limitation more explicitly.
 (Fig. 4, paragraphs [0070], [0071]; precoded data together with the precoding index for virtual precoder and a Common Reference Signal (CRS), also known as cell-specific reference signal); and 
sending an instruction to use the determined precoding to the wireless device (Fig. 4, paragraphs [0070], [0071]; precoded data + precoding index Ct  +CRS).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining a precoding for the wireless device to use for an uplink transmission based on the received indication and sending an instruction to use the determined precoding to the wireless device” as taught by Rahman, in the system of Park, so that it would provide dedicated reference signals transmission leading to increased system capacity (Rahman, paragraph [0019]).

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 15.

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 16.

Regarding claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 17.

Regarding claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 18.

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 19.

Regarding claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 21.
Allowable Subject Matter
11.	Claims 6, 13, 20 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions:
(1) that rewritten in independent form including all of the limitations of the base claim and any intervening claims;
 (2) that all independent claims (1, 8, 15 and 22) were amended with similar features and the amendments were submitted in a formal response; and
(3)   after clarifying the issues related with the objections as stated above.

Conclusion
12.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/SITHU KO/            Primary Examiner, Art Unit 2414